Citation Nr: 0109821	
Decision Date: 04/03/01    Archive Date: 04/11/01	

DOCKET NO.  00-24 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for Reiter's syndrome.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for iritis.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a kidney disorder.

8.  Entitlement to service connection for neuropathy of the 
hands and feet.

9.  Entitlement to service connection for an eye disorder.

10.  Entitlement to an effective date earlier than April 28, 
1988, for the award of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969.  He 
had service in the Republic of Vietnam from approximately 
February 1967 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The issue of an earlier effective 
date will be decided in the following decision but the 
remaining issues will be remanded for additional evidentiary 
development for reasons provided below.

In a June 2000 rating decision, the RO denied aid and 
attendance benefits for the veteran's spouse.  A July 2000 
letter from the RO informed the veteran of this decision.  A 
notice of disagreement was not filed.  Therefore, the Board 
does not have jurisdiction of this matter.  38 C.F.R. 
§ 20.200 (2000).  

In a March 2001 written statement, the veteran's 
representative raised the matter of entitlement to special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(s).  This matter, which is not on appeal, is referred 
to the RO for appropriate action.   


FINDINGS OF FACT

1.  Service connection for psychiatric disability secondary 
to other service-connected disability was granted effective 
April 28, 1988; prior to that, service connection was in 
effect for post-operative residuals, excision of fibrotic 
tumor of the right median nerve with amputation of the right 
index and middle fingers, with loss of use of the right hand 
(major), evaluated as 50 percent disabling. 

2.  A 50 percent rating was in effect prior to April 28, 
1988.  As of April 28, 1988, a combined 70 percent rating 
began.  

3.  It has not been demonstrated that the veteran had 
service-connected disability that rendered him unemployable 
earlier than April 28, 1988.   


CONCLUSION OF LAW

The criteria for an effective date for the award of TDIU 
prior to April, 28 1988, have not been met.  38 U.S.C.A. 
§§ 5107(a), 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Unless specifically provided otherwise 
in this chapter, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if the claim for 
this benefit is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  However, if 
the veteran initially files a claim for VA disability 
compensation beyond one year after service separation, the 
effective date for payment of VA compensation will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(I).

Additionally, effective dates regarding increases in 
disability compensation include the general rule which is 
that the effective date shall be the date of receipt of the 
claim or date entitlement arose, whichever is the later.  
Effective dates for increases in disability compensation may 
also be awarded at the earliest date as of which it is 
factually ascertainable that the increase in disability had 
occurred, if an actual claim is received within one year from 
such date, otherwise the effective date shall again be the 
date of receipt of the claim.  

Informal claims are any communication or action, indicating 
an intent to apply for one or more benefits under laws 
administered by VA.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (emphasis added).  

Analysis:  In a written statement, date stamped as received 
by VA on April 28, 1988, the veteran wrote that mental 
stress, anxiety and nervousness were "connected to the severe 
pain and swelling in my right hand and arm...."  While the 
statement considered as the veteran's initial claim for 
service connection for psychiatric disability secondary to 
other service-connected disability is date stamped as 
received by the RO on April 28, 1988, this handwritten 
statement was dated by the veteran as apparently written on 
April 26, 1986.  This clearly appears to have been an error 
on the veteran's part since the presumption of regularity 
gives credence to the RO date stamps and also because this 
handwritten statement of the veteran also includes a listing 
of physicians who had provided him treatment and the dates of 
treatment provided extend well beyond April 1986.  That is, 
the veteran wrote that he had been treated at one medical 
facility from July 1987 to present, another from December 
1986 to present.  Moreover, the second page of this written 
statement appears correctly dated as April 26, 1988, (not 
1986).

A careful review of the veteran's extensive claims folder 
reveals that this is the first time that the veteran formally 
(if not entirely clearly) made a claim for service connection 
for a psychiatric disorder as secondary to or caused by other 
service-connected disability, in this case, the veteran's 
fibrotic lesion with median nerve pathology secondary to 
tumor damage of his right hand which was then evaluated as 50 
percent disabling effective from January 1985.  No formal or 
informal claim for psychiatric disability secondary to other 
service-connected disability had been received from the 
veteran at any earlier date.  The veteran's claim for this 
benefit was initially denied but was continuously prosecuted 
by the veteran over the years and was eventually allowed by 
the RO subsequent to receipt of competent clinical evidence 
supporting the veteran's allegation that he did indeed have 
psychiatric disability, namely a depressive disorder, which 
was secondary to his service-connected right hand disorder.  

The January 1993 rating decision which granted service 
connection for a depressive disorder on a secondary basis 
then proceeded to also find that the veteran then met the 
schedular requirements for a TDIU, and a TDIU was granted.  
That is, it was only after the veteran was awarded service 
connection for a depressive disorder with a 30 percent 
evaluation that he first met the schedular criteria at 
38 C.F.R. § 4.16(a) for the award of a total rating based on 
individual unemployability, in that he had one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent.  In 
conformance with these findings, that rating decision 
established the effective date for the award of service 
connection of the depressive disorder as the date of receipt 
of the claim on April 28, 1988. In fact, a careful review of 
the evidence of record reveals that competent clinical 
evidence supporting this award was not actually produced 
until subsequent to the date of that claim and, had the 
applicable effective date rule been strictly followed, the 
effective date would not have been the date of the claim but 
it would have been, in conformance with 38 C.F.R. 
§ 3.400(b)(2), the date entitlement arose (meaning the date 
clinical evidence was received supporting the allowance) 
which was later than the veteran's April 1988 claim. 

Accordingly, the Board finds that the RO's action to grant 
TDIU effective to April 28, 1988, was the earliest possible 
date that the veteran met the schedular criteria for an award 
of TDIU in accordance with 38 C.F.R. § 4.16(a), the governing 
regulation.  Further, it was not until sometime later that 
the clinical evidence supports a conclusion that it was due 
to service-connected disability alone that the veteran was 
unemployable.  

In his August 2000 Notice of Disagreement the veteran stated 
that his claim for service connection for a psychiatric 
disorder had been in existence since his original claim of 
December 1982.  This is not shown by the record.  The formal 
December 1982 claim submitted by the veteran only included 
claims for service connection for disabilities of the right 
hand and arm and for the back.  There was no claim for a 
psychiatric disorder nor was there any claim for TDIU at that 
time.  Additionally, the veteran's second formal claim 
received in January 1985 also did not include a claim for 
service connection for psychiatric disability, secondary to 
other service-connected disability or otherwise.  

The veteran also argued in his Notice of Disagreement that 
the Board addressed psychiatric disability in an earlier 
decision dated in March 1984.  That Board decision clearly 
stated that, at the time, there was no medical evidence of 
any psychiatric or other emotional disability.  That 
particular decision resulted in a denial of the veteran's 
claim for nonservice-connected pension benefits - a 
different, unrelated claim - on the basis that he was not 
then found to be permanently and totally disabled from all 
disability, service connected and nonservice connected.  

Subsequent to the March 1985 Board decision denying 
nonservice-connected pension, a formal notice of an award of 
Social Security Administration benefits issued in October 
1985, was received by VA the same month.  That award found 
that the veteran was considered to have been disabled in 
accordance with Social Security Administration laws and 
regulations, effective from March 1, 1984, (but not prior 
thereto), on the basis of multiple disabilities, only one of 
which was the veteran's service-connected right hand 
disorder.  Nonservice-connected disabilities found to 
contribute to the veteran's overall disability included 
chronic pain syndrome resulting from residuals of back 
surgery, degenerative arthritis of the lumbar spine, anxiety, 
diabetes mellitus, hypertension, and obesity.  While this 
decision noted that anxiety resulted from concern over the 
veteran's "physical problems," this decision did not 
attribute psychiatric disability exclusively or even 
predominantly to the veteran's single service-connected right 
hand disability at the time. 

Indeed, the veteran's initial claim for secondary service 
connection for psychiatric problems was denied on one or more 
occasions until probative clinical evidence was received 
attributing all or a significant portion of the veteran's 
psychiatric disability solely to service-connected disability 
and, again, this all occurred after the veteran's initial 
secondary service connection claim for psychiatric disability 
was received in April 1988.  With respect to Social Security 
awards and determinations on file, it is also noteworthy that 
in July 1987, the Social Security Administration proposed to 
terminate the veteran's award of Social Security benefits 
specifically on the basis that the veteran no longer showed 
signs of severe emotional problems or poor interpersonal 
relations with people.  It was then considered that the 
veteran would be able to work although in a sedentary type of 
physical exertion.  

Moreover, a detailed private evaluation of the veteran by a 
private psychologist produced in May 1987 resulted in 
findings of an adjustment disorder with mixed emotional 
features and a passive-aggressive personality disorder, but 
there was no clear finding in this report that the veteran 
had psychiatric disability which was solely or principally 
attributable to service-connected disability.

While the claim on appeal is for an earlier effective date 
for TDIU, the Board has initially noted that the grant of 
service connection for psychiatric disability, effective to 
April 1988, became the linchpin for the simultaneous 
allowance of TDIU in the same 1993 rating action, also made 
effective to April 1988.  Prior to that, the veteran had only 
been in receipt of a single 50 percent evaluation for his 
right hand disability and he did not meet the schedular 
requirements for the award of a TDIU in accordance with 
38 C.F.R. § 4.16(a).  Moreover, while the veteran had 
initiated multiple claims for increased evaluations in excess 
of 50 percent for his right hand disability prior to 1988, 
those claims were denied by both the RO and the Board based 
upon careful consideration of the clinical evidence of record 
on each occasion.  

The Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) has held that because an 
award of TDIU may be viewed as an "increase" in VA 
compensation, the law and regulations governing earlier 
effective dates for increases in VA compensation may be 
applicable.  As noted above, 38 C.F.R. § 3.400(o), provides 
that the effective date for an increased evaluation will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later (the general rule, which is also 
applicable to effective dates regarding initial awards of 
service connection).  However, the second part of this 
regulation provides that the earlier effective date for an 
award of increased compensation may also be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date, otherwise the date of receipt of the 
claim.  

What this means is that should there be clinical or other 
competent evidence showing that the veteran was unemployable 
solely by reason of service-connected disability, up to but 
not more than one year prior to the veteran's initial claim 
for TDIU, then VA must establish the effective date for a 
subsequent award of TDIU to the date of that clinical or 
other competent evidence up to but not more than one year 
prior to his formal claim for TDIU.  In this case, there is 
no such clinical or other competent evidence which suggests 
that the veteran was unemployable solely by reason of 
service-connected disability in the year prior to the 
veteran's April 1988 claim.  Again, while the Social Security 
Administration had found the veteran to be, in accordance 
with their own laws and regulations (which are not identical 
to those of VA), to be disabled from work prior to April 
1988, that finding included consideration of many nonservice-
connected disabilities when issued.  Finally, in conjunction 
with the claim for an earlier effective date for TDIU, the 
veteran has not communicated any claim of clear and 
unmistakable error (CUE) in accordance with governing VA laws 
and regulations, in any prior RO or Board decision and the 
Board may not speculate such a claim.

Accordingly, for these reasons and bases, the Board finds 
that an effective date earlier than April 28, 1988, for the 
award of TDIU is not warranted.  The Board can find no basis 
in fact or in law for an award of an effective date earlier 
than April 28, 1988, for a TDIU. 


ORDER

An effective date earlier than April 28, 1988, for the award 
of TDIU is denied.


REMAND

The veteran initiated the current appeal by pursuing claims 
for service connection for multiple disabilities all claimed 
as secondary to exposure to Agent Orange.  Prior to this 
time, the veteran had claimed that all or many of these 
disabilities were attributable to his service-connected right 
hand disorder.  After discovering that the VA Secretary had 
initiated action to include Type II diabetes in the list of 
disabilities which are presumed to be related to Agent Orange 
exposure, the veteran wrote in February 2000 that he now also 
claimed that all of these disabilities were secondary to or 
caused by underlying diabetes mellitus.  The veteran has also 
claimed that Reiter's syndrome (diagnosed in 1987) was caused 
by an episode of dysentery he alleges to have occurred during 
service (separated in May 1969).  

The Board notes that VA has recently proposed a rule which 
would amend 38 CFR § 3.309(e) by adding diabetes to the list 
of diseases presumptively connected with exposure to Agent 
Orange.  See 66 Fed. Reg. 2376 (2001).  This rule implements 
a decision of the Secretary that there is a positive 
association between exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era and the subsequent 
development of Type II diabetes.  (Under 38 CFR § 
3.307(a)(6)(iii), a veteran who served in Vietnam and 
develops a disease listed in § 3.309(e) is presumed to have 
been exposed to herbicides).  In this case, the record shows 
that the veteran served in Vietnam.  

The principal reason for remand of the balance of the issues 
presented in this case is that there has been a significant 
change in the law during the pendency of this appeal.  
Specifically, this was the enactment of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of well-grounded claims and redefined the obligations 
of VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  The VCAA 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claims and requires VA to notify claimants of the evidence 
necessary to substantiate their claims.  

It is also necessary that all records of the veteran's 
treatment not already on file be collected and added to the 
claims folder for review. 

Finally, the section of the newly adopted VCAA to be codified 
at 38 U.S.C.A. § 5103A(d) provides an additional duty to 
assist by way of seeking medical examinations and/or medical 
opinions necessary for disposition of veterans' claims when 
there is (1) competent evidence that the claimant has a 
current disability (or persistent and recurrent symptoms of 
disability) and (2) taking into consideration all lay and 
medical evidence, there is an indication that the disability 
or symptoms "may be associated with the claimant's active 
military service."  

A careful review of the evidence on file reveals that the 
veteran does have clear clinical diagnoses of diabetes, 
Reiter's syndrome, occasional iritis, glaucoma, hypertension, 
a kidney disorder and has had a right eye cataract removed.  
Given the veteran's multiplicity of disabilities and 
interconnected symptomatology, the service connection issues 
will be referred for a medical nexus opinion.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Initially, the RO should follow any 
newly adopted procedures consistent with 
the VCAA and VA's expanded duty to 
assist.  This should include notification 
of the veteran and any representative of 
the evidence necessary to substantiate 
his claims.  Additionally, the RO should 
specifically request the appellant to 
identify the location of any additional 
private or VA medical records or other 
evidence relevant to his claims and offer 
to assist him in collecting such evidence 
for inclusion in the claims folder 
(records not already on file). 

2.  After completion of the above 
development, and the collection of any 
and all additional records which may be 
available, the veteran should be referred 
for a VA examination initially to 
substantiate current diagnoses with 
respect to the veteran's claims, 
including Type II diabetes.  This may 
take one or more examinations in the RO's 
discretion and the veteran's claims 
folder must be referred to each examiner 
for review in conjunction with the 
examination and each examination report 
must state that the VA physician reviewed 
the veteran's claims folder in 
conjunction with the examination.  If, 
after examination of the veteran and 
review of the claims folder, any 
physician feels that additional 
diagnostic testing or other analysis is 
necessary, that physician should take the 
necessary actions to ensure that such 
testing is performed.  

Following completion of one or more VA 
examinations to confirm current 
diagnoses, the one or more VA physicians 
who conducted this examination should 
then conduct a comprehensive review of 
the veteran's claims folder to provide 
answers to the following questions: 

a) Identify the presence of the veteran's 
claimed disabilities.  

b) For each disability found, what is the 
degree of probability that such disorder 
is causally related to service, including 
exposure to Agent Orange.  

If no such relationship is found, the 
examiner should indicate whether each 
disorder is proximately due to or the 
result of service-connected disability or 
is aggravated by service-connected 
disability. 

c) Does the VA physician concur in 
previous diagnoses of a congenital 
ureteropelvic junction obstruction and, 
if so, is there any evidence from 
examination or review of the claims 
folder which reveals that such congenital 
disorder was aggravated (increased in 
severity beyond ordinary progress) as a 
result of active military service or as a 
result of exposure to Agent Orange?

A complete explanation for the reasons 
and bases behind all opinions provided is 
essential.  

3.  After completion of the above 
development, the RO must initially 
conduct a careful review of any and all 
clinical opinions produced in conformance 
with this remand to ensure that they 
contain the necessary opinions requested 
above.  If not, the report(s) must be 
returned for corrective action.  
Thereafter, the RO should address the 
questions presented on appeal.  If 
Type II diabetes mellitus is found to be 
related to service, the RO should take 
any appropriate action regarding the 
veteran's secondary service connection 
claims, if applicable. 

If any decision remains adverse to the veteran, the RO should 
issue a comprehensive Supplemental Statement of the Case 
which addresses all issues presented and the evidence on file 
and provide this statement to the veteran and his 
representative and give them an opportunity to respond.  
Thereafter, the case should be returned to the Board after 
compliance with all appellate procedures.  The veteran need 
do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


Error! Not a valid link.


